—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, the appeal is from a judgment of the Supreme Court, Queens County (Lane, J.), entered June 8, 1992, which, inter alia, confirmed the award.
Ordered that the judgment is affirmed, with costs.
The appellant, which is in the business of selling dairy products, contracted to purchase certain computer software and hardware from the petitioner. When a dispute arose between the parties, it was submitted to arbitration, and the petitioner was awarded a sum of money in exchange for its delivery to the appellant of the current version of the bargained-for software. The petitioner then commenced this proceeding to confirm this award. In response, the appellant sought to have the award vacated, asserting both that the *730petitioner obtained the award by fraud and that the award itself was indefinite and irrational. However, the appellant has failed to proffer the clear and convincing proof needed to show that the award was procured through fraud (see, Oppenheimer v Westcott, 47 NY2d 595; Imgest Fin. Establishment v Shearson Lehman Hutton, 172 AD2d 291; 8 Weinstein-KornMiller, NY Civ Prac ]f 7511.14), and failed to show that the arbitration award was indefinite or irrational (see, Matter of Meisels v Uhr, 79 NY2d 526; Matter of Silverman [Benmor Coats], 61 NY2d 299; Matter of Zeller & Goldschmidt v Cooper, Selvin & Strassberg, 167 AD2d 548; 8 Weinstein-Korn-Miller, NY Civ Prac If 7511.17). Therefore, the award was properly confirmed.
Although the appellant’s arguments on appeal are without merit, they do not warrant sanctions (see, e.g., Leggio v Leggio, 183 AD2d 815; 22 NYCRR 130-1.1 [c]). Sullivan, J. P., Lawrence, Eiber and Ritter, JJ., concur.